Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2015

                                       No. 04-15-00285-CV

                    IN THE INTEREST OF J.L., J.L. AND J.L., children,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-00467
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        After Appellant failed to pay the filing fees or the cost to prepare the clerk’s record, on
June 17, 2015, we suspended the appellate deadlines and ordered Appellant to file a docketing
statement, and pay the filing fees and the costs to prepare the appellate record. On June 26,
2015, Appellant paid the $195.00 filing fee. In our June 26, 2015 order, we advised Appellant
that our June 17, 2015 order was satisfied in part. We ordered Appellant to comply with the
order in full. We set the appellate record due on July 27, 2015. See TEX. R. APP. P. 35.1; id. R.
2.
        On July 28, 2015, the district clerk notified this court that Appellant has failed to pay the
clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s record.
        Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee. If Appellant fails to respond within the time provided, this appeal
will be dismissed for want of prosecution. See id. R. 37.3(b).
       If Appellant timely complies with this order, the clerk’s record will be due within TEN
DAYS of the date Appellant complies with this order. No further extensions of time to file the
clerk’s record will be granted.
        On July 27, 2015, Appellants filed a motion for extension of time to file Appellants’
brief. Appellant’s brief will be due thirty days after the appellate record is complete. See id. R.
38.6(a). The appellate record is not yet complete, and Appellants’ motion is MOOT.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court